Citation Nr: 1038948	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Albuquerque, New Mexico, 
denying the claim currently on appeal.  This claim was previously 
remanded by the Board in February 2009 for additional evidentiary 
development.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Albuquerque, New Mexico in 
December 2008.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

The Veteran does not have a DSM-IV diagnosis of PTSD that has 
been related to a verified in-service stressor.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2010).  







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in December 2003, March 2004, 
November 2005 and March 2006 addressed all notice elements listed 
under 3.159(b)(1).  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Even though the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) until after 
the initial adjudication of the claim in the March 2006 letter, 
the claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not been afforded a VA 
examination for his claim.  However, no examination is necessary 
in this case.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary in order to adjudicate 
the claim of entitlement to service connection for PTSD because 
there is no evidence to satisfy the second McLendon criteria 
discussed above.  Specifically, the Veteran's claim is being 
denied because there is no evidence of a stressful in-service 
event.  Therefore, a medical examination would serve no useful 
purpose in this case.  The Veteran was not prejudiced by the lack 
of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, VA has obtained the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's Social Security 
Administration (SSA) records have also been obtained and 
incorporated into the evidence of record.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained. 

Additionally, the Board finds there has been substantial 
compliance with its February 2009 remand directives.  The Board 
notes that the United States Court of Appeals for Veterans Claims 
has recently noted that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall (Stegall v. West, 11 Vet. App. 
268) violation when the examiner made the ultimate determination 
required by the Board's remand).  The AMC contacted the U.S. Army 
and Joint Services Records Research Center (JSRRC) in an attempt 
to verify the Veteran's alleged in-service stressors.  The JSRRC 
was unable to verify the Veteran's stressor without additional 
information which was not provided by the Veteran.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the mandates of its remand.  See Stegall, supra, (finding 
that a remand by the Board confers on the appellant the right to 
compliance with its remand orders).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  Lay evidence, if competent and credible, may serve to 
establish a nexus in certain circumstances.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not 
incompetent merely for lack of contemporaneous medical evidence).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest that 
he was, in fact, exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).  In other words, a veteran's presence 
with the unit at the time such attacks occurred corroborates his 
statement that he experienced such attacks personally.  A 
stressor need not be corroborated in every detail.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Such a 
location can be evidenced by awards such as the Iraq Campaign 
Medal or the Vietnam Service Medal.  Lay testimony alone can be 
used to establish the occurrence of an in-service stressor in 
these situations.  The new regulatory provision requires that:  
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for PTSD.  Specifically, the Veteran contends that he was injured 
during a missile silo explosion while on active duty at 
Vandenberg Air Force Base.  However, despite a number of 
attempts, VA has been unable to verify the Veteran's alleged in-
service stressor.  As such, service connection for PTSD is not 
warranted.  

The record demonstrates that the Veteran was diagnosed with PTSD 
during a private mental status examination in July 2004.  The 
examiner concluded that, based only on the Veteran's history, 
previous reports, mental-status testing, interview behavior, and 
the results of the Trail-Making test, that the Veteran had DSM-IV 
diagnoses of pain disorder associated with both psychological 
factors and a general medical condition and chronic PTSD, among 
other things.  The examiner indicated that the Veteran suffered 
from "probable PTSD" following an incident in which a missile 
exploded, causing him injuries such as partial deafness, 
blackouts and neck injuries.  The record does not contain any 
other medical records assigning a DSM-IV diagnosis of PTSD.  

The Veteran's service treatment records do not indicate that he 
was treated for a psychiatric disorder or in-service injuries 
similar to those described by the Veteran in his stressor 
statement and his July 2004 examination.  Also, the Veteran's 
August 1963 discharge examination made no mention of injuries to 
the neck, impaired hearing, or previous blackouts, and it was 
noted that the Veteran had no other significant medical or 
surgical history.  Therefore, the Veteran's service treatment 
records do not suggest that the alleged in-service stressor 
occurred.  

A letter was sent to the Veteran in October 2009 notifying him 
that VA needed more information from him to verify his claimed 
stressor because numerous missile accidents had occurred 
throughout the Air Force since 1950.  Specifically, the Veteran 
was told to provide as specific of a date as possible (within 60 
days of the alleged event) and other units involved in the 
alleged rocket explosion at Vandenberg Air Force Base.  In 
December 2009, VA received a number of internet sources from the 
Veteran.  One of these sources noted that there was an accident 
involving a missile on March 18, 1963 at Larson Air Force Base 
when Air Force personnel inadvertently disconnected the cable 
between the missile and the silo.  This resulted in a misfire 
that caused major damage to the silo and missile.  However, this 
document notes that there were no injuries as a result of this 
incident.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for PTSD.  The only 
DSM-IV diagnosis of record is from July 2004.  However, the 
examiner based this diagnosis on the Veteran's report of a 
missile explosion in which the Veteran claimed to have suffered a 
number of injuries, including partial deafness, blackouts and 
neck injuries.  However, this stressor has not been verified.  
When asked to provide more information about his alleged in-
service stressor, the Veteran only submitted information about a 
missile accident in March 18, 1963 that resulted in no injuries.  
This record also indicates that this explosion occurred at Larson 
Air Force Base.  However, the Veteran's personnel records 
demonstrate that he only served at Lackland Air Force Base and 
Vandenberg Air Force Base - not Larson Air Force Base.  The 
Veteran did not provide any additional information regarding an 
incident in which he allegedly received numerous injuries while 
at Vandenberg Air Force Base.  As such, the stressful event upon 
which the July 2004 diagnosis was based has not been verified.  

In making the above decision, the Board has considered the 
revised regulations pertaining to PTSD.  As already noted, 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  However, the 
Veteran's personnel records demonstrate that the Veteran served 
in the United States with no foreign service.  There is no 
evidence of him serving in a location where he feared hostile 
military or terrorist activity.  As such, the revised regulations 
do not demonstrate entitlement to PTSD.  

The Board recognizes it's responsibility to consider alternate 
current conditions within the scope of the claim.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curium order).  In the 
present case, the evidence of record demonstrates that the 
Veteran has not been diagnosed with any alternate psychiatric 
condition. 

Finally, the Board recognizes that the Veteran believes he 
suffers from PTSD as a result of his military service.  However, 
the Veteran is not competent to diagnose himself with a 
psychiatric disability.  See Routen, 10 Vet. App. at 186; see 
also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  While the Veteran is competent to 
testify to his in-service experiences, however, the Board does 
not find this testimony to be credible.  The Veteran has 
testified to suffering numerous injuries after being involved in 
a missile silo explosion.  However, as discussed above, the 
Veteran's service treatment records and personnel records reveal 
none of the events or injuries allegedly suffered by the Veteran.  
The JSRRC has also been unable to locate any documentation 
verifying this event.  This complete lack of evidence suggests 
that the Veteran was not injured in an event as significant as a 
missile silo explosion.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for PTSD must be denied.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


